
	
		I
		111th CONGRESS
		1st Session
		H. R. 2915
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit United States contributions to the
		  International Fund for Ireland.
	
	
		1.Prohibition on United States
			 contributions to the International Fund for Ireland
			(a)ProhibitionNo funds appropriated or otherwise
			 available to any Federal department or agency may be obligated or expended to
			 make United States contributions to the International Fund for Ireland.
			(b)Effective
			 dateThe prohibition contained in subsection (a) shall apply with
			 respect to funds appropriated or otherwise made available for fiscal year 2010
			 and subsequent fiscal years.
			
